Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claim 1-3 in the reply filed on 6/21/2022 is acknowledged.  The traversal is on the ground(s) that “the Examination of the various claims would be similar”.  This is not found persuasive because the non-elected method claims can be performed on a materially different apparatus and the search requires different search strategies and queries. 

The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1, line 1 recites “Control system” and should recite “A control system”.
Claim 1, line 11 recites the acronym “an ECU” in line 11 without first using stating what the acronym is short for. 
Claim 1, line 15 recites “ECU” and should recite “the ECU”.
Claims 1-3 have multiple instances of random words being capitalized, e.g. Pyro-starter device in claim 1).  A claim is a single sentence and should only have the first word of the sentence and proper nouns capitalized.
Claim 2, line 1 recites “A control system according to claim 1” and should recite “The control system according to claim 1”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 recites “Control system for gas turbines with thrust under 500kgf”.  It is unclear if this requires the gas turbine to be operating at a thrust under 500kgf or a gas turbine that is capable of producing thrust under 500kgf.  Clarification is required.
Claim 1, lines 4-5 recite “wherein the rotational speed sensor can be of type inductive proximity or fiber-optic”.  It is unclear if this limitation requires the rotational speed sensor to be one of these two types or merely gives an example of what types of sensors can be used.  Clarification is required.
Claim 1, lines 8-9 recite “a starter device (pneumatic valve to open or close compressed air, or electric starter motor, or Pyro-starter device)”.  It is not clear if this limitation requires the starter device to be one of the types listed in the parentheses or if the types listed in the parentheses are merely examples of types of starter devices.  Clarification is required.
Claim 1, lines 8-9 recite “pneumatic valve to open and close compressed air”.  It is unclear how air can be opened and closed.  Clarification is required.
Claim 1, line 10 recites “wherein the fuel pump’s type is usually a gear pump”.  It is unclear if this limitation requires the pump to be a gear pump or merely gives an example of a type of pump.  Clarification is required.
Claim 1, lines 10-12 recite “a fuel flow is adjusted by changing an electrical signal sent form an ECU to the electric starter motor without using an FCU”.  This limitation is indefinite because it appears to include a broad and narrow limitation regarding the starter device within the same claim.  It appears that Applicant allows the starter device to be any device in line 8 (or possibly narrowed to the types listed in parentheses, see the rejection above), and then further narrows the limitation to only an electric starter motor in lines 10-12.  It is therefore unclear what the metes and bounds of the claims are and clarification is required.
Claim 1, lines 10-12 recite “a fuel flow is adjusted by changing an electrical signal sent form an ECU to the electric starter motor without using an FCU”.  Applicant does not describe what is meant by “FCU” in the claim and clarification is required.  For purposes of determining the clarity of the claim “FCU” is assumed to refer to the acronym for fuel control unit.  Applicant does not give a special definition for a fuel control unit and the most simple form of a fuel control unit is a valve which opens and closes the allow fuel to flow to the engine.  It is therefore unclear how the fuel flow can be adjusted without at a minimum a fuel valve.  This issue is compounded by the fact that claim 1 does require a fuel control unit in the form of “solenoid valves that open and close a fuel supply and a lubricating oil line”.  Clarification is required.
Claim 1, lines 13-15 recites “an embedded microcomputer which is programed with a control algorithm according to a pre-emulated control method”.  Merriam-Webster defines the verb emulate as “imitate” and the prefix pre as “in advance, beforehand”.  It is therefore unclear how a control method can be imitated in advance.  Clarification is required.
Claim 2, lines 1-2 recites “wherein the microcomputer inside ECU is microcontroller STM32F407VGT6”.  This is a trade name to identify a particular product; however, the product that goes by the name STM32F407VGT6 does not define a specific, particular product, i.e. the producers of this microcontroller can change its makeup and would thus change the metes and bounds of this claim.  Therefore this does not comply with 112(b).  See MPEP 2173.05(u).
Claim 2, line 4 recites “a control algorithm”.  It is unclear if this refers to the control algorithm recited in base claim 1 or a second control algorithm. Clarification is required.
Claim 2, lines 5-6 recite “wherein The control algorithm consists of following functional calculation blocks:” and the following line lists one of those “blocks” as “A PID closed loop controller”.  A block is understood to be a step where a calculation or data retrieval occurs in the algorithm.  It is therefore unclear how a PID controller can be a block as it is not a step, but another controller and a physical object, not a step in an algorithm.  Clarification is required.
Claim 2, line 9 recites “received from user”.  It is unclear if this refers to the user recited in base claim 1 or a different user.  Clarification is required.
Claim 2, lines 4-5 recite “a control algorithm to ensure the stable operation of the gas turbine” and lines 7-9 recite “A PID closed loop controller: a main algorithm which is responsible for controlling the engine in real-time to operate stably”.  The terms “stable” and  “stably” are subjective and the metes and bounds of these limitation would be different depending on the person reading them and their definition of stability, therefore it is unclear.  Clarification is required.
Claim 2 recites “A PID closed loop controller: a main algorithm which is responsible for controlling the engine in real-time to operate stably according to a desired rotational speed received from user; 
- An Acceleration lines block: limit lines for acceleration and deceleration value while operating, defined based-on a stall margin characteristics of the engine; 
- A Maximum speed limit block: Prevents the engine from exceeding a pre-defined maximum rotational speed by limiting a fuel pump control value; 
- A Compressor’s safety limit block: a limit control block during acceleration of the engine so that a compressor does not exceed a safe threshold for operation; 
- A Maximum pressure Ps3 limit block: Prevents the engine from exceeding a pre-defined maximum static pressure behind the compressor; 
- A Minimum pressure Ps3 limit block: Prevents the engine from violating a pre-defined minimum static pressure behind the compressor; 
- A Maximum temperature limit block: Prevents the engine from exceeding a pre-defined maximum total output temperature at the nozzle; and 
- A RU value limit block: RU is the ratio of fuel flow to static pressure after compressor Ps3, wherein the function of this unit is to control a lower limit of RU value”.
Each of the “blocks” are steps or processes, but none of them state what the process does, they merely recite the end result.  Therefore this is a use claim and is not definite, see MPEP 2173.05(q).  This can be corrected by including an algorithm (at least one step) that each block executes to achieve the results the claim lists.
Claim 2 recites “A Maximum pressure Ps3 limit block: Prevents the engine from exceeding a pre-defined maximum static pressure behind the compressor”.  It appears that Applicant is stating that Ps3 is the pressure behind the compressor, but it is unclear exactly where “behind” the compressor is.  Clarification is required.
Claim 2, lines 15-16 recite “a limit control block during acceleration of the engine so that a compressor does not exceed a safe threshold for operation”.  The term “safe” is subjective and the metes and bounds of this limitation would be different depending on the person reading it and their definition of safe, therefore it is unclear.  Clarification is required.
Claim 2, line 23 recites “the nozzle”.  There is insufficient antecedent basis for the limitation in this claim.
Claim 3, line 4 recites “an electric motor”.  It is unclear if this refers to the electric motor recited in base claim 1 or a second electric motor.  Clarification is required.  Further, the next line of the claim recites “electric motor” with no definite or indefinite article.  It is therefore unclear to which electric motor this refers or if it is introducing a new electric motor.  Clarification is required.
Claim 3, line 4 recites “Their flow rate”.  It is unclear to whose flow rate this refers.  Clarification is required.
Claim 3, lines 7-8 recite “a semiconductor device (mosfet)”.  It is unclear if mosfet is meant to refer to a metal-oxide-semiconductor field-effect transistor (MOSFET) or some other term.  Additionally, if this refers to a MOSFET, it is unclear if the limitation requires that the semiconductor device be a MOSFET or if it is merely an example of a type of semiconductor device.  Clarification is required.  The claim has the same issue in lines 10-11 of the claim.  Clarification is required.
Claim 3, lines 9-10 recites “The solenoid valves: includes an ignition fuel valve, a main fuel valve and a lubricating oil valve”.  It is unclear if these valves are in addition to the solenoid valves described in base claim 1 or if one or multiple of the valves recited in claim 3 correspond to the “solenoid valves that open and close a fuel supply and a lubricating oil line”.  Clarification is required.
Claim 3, line 10 recites “The ECU controls 3 solenoid valves”.  It is unclear if these 3 solenoid valves refer to the three recited earlier in claim 3, one or all of the solenoid valves recited in claim 1, additional solenoid valves, or some combination of the three.  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Teets et al. (US 6,314,717) in view of Kapat et al. (US 7,338,202), McArthur (US 2009/0071754) and Butz et al. (US 2004/0056766).
Regarding claim 1, Teets discloses a control system (controlled by controller 62) for gas turbines (col. 15, ll. 59-60) with thrust under 500kgf (see 112 above, this is assumed to require the gas turbine be capable of producing thrust below 500kgf; a gas turbine is structurally capable of producing thrust under 500kgf, such as no thrust or 1 kgf of thrust), comprising:
- a system of sensors (at least 64, 54 and 58), including: thermocouple type temperature sensor (64), a rotational speed sensor (col. 7, ll. 15-23 describes controlling the engine based on the real-time rotor speed, i.e. rotational speed, which requires a sensor), an oil level sensor (transducer 54 measures the temperature level of the oil) and a fuel level sensor (transducer 58 measures the pressure level of the fuel), wherein the rotational speed sensor can be of type inductive proximity or fiber-optic (see 112 above, this is assume to be a list of possible types of speed sensors, but not positively requiring one of the listed types); 
- a system of actuators (at least 38 and 39), including: a solenoid valve that open and close a fuel supply (col. 5, ll. 60-65 describe fuel metering valve 38 as a solenoid valve on fuel supply line 32), a valve that opens and closes a lubricating oil line (51 opens and closes the lubricating oil line 44); a fuel pump (36) and an oil pump (50) driven by an electric motor (52), an ignition device (igniter GP), a starter device (pneumatic valve to open and close compressed air, or electric starter motor, or Pyro-starter device) (see 112 section above, for purposes of examination this is assumed to require a starting device.  Figure 1B shows a starter on the left side of the figure), wherein the fuel pump’s type is usually a gear pump (see 112 above, this is assumed to be an example of a potential type of pump, but not limiting the pump to a gear pump, col. 5, ll. 19-38 describe the fuel and oil pumps 36 and 50 as gerotor pumps, which use internal gears to pump the fluid), a fuel flow is adjusted by changing an electrical signal sent from an ECU (62) to the electric starter motor without using an FCU (see 112 section above, for purposes of examination this is assumed to mean the fuel flow is adjusted by changing an electrical signal sent from an ECU to the electric starter motor.  Figure 1B shows the ECU sending and receiving signals 74 and 76 to the starter),
- wherein the engine Control Unit (ECU), contains an embedded microcomputer (col. 4, ll. 59-60 describe the ECU having a microprocessor, which is a component of a microcomputer) which is programmed with a control algorithm according to a pre-emulated control method (see 112 section above, for purposes of examination this limitation is assumed to mean a control method, the microprocessor is programmed with a control algorithm according to a control method, col. 17, ll. 1-22), Electronic circuits inside ECU are designed to perform the following tasks: receive and process data signals from the system of sensors (Figure 1B shows the input signals from the sensors on the right with arrows into the ECU 62); send data about status of an engine in real-time (col. 16, l. 55 – col. 17, l. 22 describes taking in data about the engine in real time and sending out commands); implement the control algorithm pre-programmed in the microcomputer to generate electrical signals to control the system of actuators, therefore control the operation of the engine (col. 17, ll. 1-22).
Teets is silent on multiple thermocouple type temperature sensors, resistive pressure sensors, the lubricating oil line valve being a solenoid valve, and the ECU interface with a computer to receive commands from an user.
Teets teaches a single thermocouple type temperature sensor (64); and temperature transducers 54 and 56, but is silent on the type of temperature transducers.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense.” KSR at 1397.
In this case, temperature measurements are used to monitor and control the engine.  There are a limited number transducers that can provide temperature measurements: thermistors, resistance thermometers, thermocouples, and integrated circuit temperature transducers are each transducers that can measure temperature.  One having ordinary skill in the art could have pursued the known potential options (thermistors, resistance thermometers, thermocouples, and integrated circuit temperature transducers) with a reasonable expectation of success (the measurement of temperature).
Therefore, thermocouple type temperature sensors would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense”.
Kapat teaches resistive pressure sensors (Figures 8A and 8B).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Teets’s invention to include resistive pressure sensors in order to effectively monitor combustion stability as suggested and taught by Kapat in col. 8, ll. 33-48.
Teets in view of Kapat are silent on the lubricating oil line valve being a solenoid valve, and the ECU interface with a computer to receive commands from an user.
McArthur teaches a lubricating oil line solenoid (paragraph 13 describes the valve 6 is a solenoid on a lubricating oil line 16).  
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Teets in view of Kapat’s invention to include the lubricating oil line valve being a solenoid valve in order to provide fast response time with low power consumption.
Teets in view of Kapat and McArthur are silent on the ECU interface with a computer to receive commands from an user.
Butz teaches the ECU (14) interfaces with a computer (22) to receive commands from an user (paragraph 17 describes the computer receiver a flight plan, i.e. commands, programed by a pilot, i.e. user).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Teets in view of Kapat and McArthur’s invention to include the ECU interface with a computer to receive commands from an user in order to facilitate auto-pilot operation as suggested and taught by Butz in paragraph 17.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Teets et al. (US 6,314,717) in view of Kapat et al. (US 7,338,202), McArthur (US 2009/0071754) and Butz et al. (US 2004/0056766), and further in view of Richter et al. (US 2018/0270548) and Almhem et al. (US 5,457,952).
Regarding claim 2, Teets in view of Kapat, McArthur and Butz teach the invention as claimed and described above. Teets further discloses:
a Procedure to verify engine status before starting (col. 15, l. 66 – col. 16, l. 4 describes checking the engine is at a particular percentage of the design speed before delivering fuel to the engine, i.e. starting the engine); a Start-up process (col. 15, l. 66 – col. 16, l. 18); and a control algorithm to ensure the stable operation of the gas turbine (col. 5, ll. 43-57 describes the control method preventing stall, i.e. ensure stable operation), wherein The control algorithm consists of following functional calculation blocks (see 112 section above, each of these blocks or steps are assumed to mean a control step that gives the result described):
a desired rotational speed received from user (col. 16, l. 14 describes a design rotor speed.  This speed would be received by the ECU from the computer as described above in the system of Teets in view of Kapat, McArthur and Butz);
- An Acceleration lines block: defined based-on a stall margin characteristics of the engine;  (col. 17, ll. 3-22 describe controlling the acceleration and col. 5, ll. 43-57 describes the control method preventing stall); 
- A Maximum speed limit block: Prevents the engine from exceeding a pre-defined maximum rotational speed by limiting a fuel pump control value (col. 15, l. 66 – col. 16, l.  18 describe limiting the rotational speed to a design rotor speed by adjusting the fuel flow, i.e. limiting a fuel pump control value);
- A Compressor’s safety limit block: a limit control block during acceleration of the engine so that a compressor does not exceed a safe threshold for operation (col. 5, ll. 43-57 describes the control method preventing stall, i.e. remains within a “safe” region of operation); 
- A Maximum temperature limit block: Prevents the engine from exceeding a pre-defined maximum total output temperature at the nozzle (col. 16, ll. 15-18 describes preventing the engine from exceeding a predetermined maximum temperature at the exhaust nozzle); and 
- A RU value limit block: RU is the ratio of fuel flow to static pressure after compressor Ps3, wherein the function of this unit is to control a lower limit of RU value (See 112 section above, for purposes of examination this limitation is assumed to require a pressure of the compressor.  Col. 16, ll. 55-57 describe the pressure through the compressor and col. 16, ll. 38-39 describes controlling the fuel flow.  While the ratio of these two elements is not explicitly described, they are implicit and control of each will necessarily control the ratio of the two).
Teets in view of Kapat, McArthur and Butz are silent on:
wherein the microcomputer inside ECU is microcontroller STM32F407VGT6 having pre-programmed functions, including: 
- A PID closed loop controller: a main algorithm which is responsible for controlling the engine in real-time to operate stably according to;
limit lines for acceleration and deceleration value while operating,
- A Maximum pressure Ps3 limit block: Prevents the engine from exceeding a pre-defined maximum static pressure behind the compressor;
- A Minimum pressure Ps3 limit block: Prevents the engine from violating a pre-defined minimum static pressure behind the compressor. 
Richter teaches wherein the microcomputer inside is microcontroller STM32F407VGT6 having pre-programmed functions (paragraph 31 describes that a computer 12 can have microcontroller STM32F407VGT6 121 and paragraph 86 describes the microcontroller 121 having stored programming, i.e. pre-programmed functions).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Teets in view of Kapat, McArthur and Butz’s invention to include wherein the microcomputer inside ECU is microcontroller STM32F407VGT6 having pre-programmed functions (when implemented into the system of Teets in view of Kapat, McArthur, Butz and Richter the microcontroller of Richter is incorporated into the ECU of Teets) in order to provide sufficient memory for data storage as suggested and taught by Richter in paragraph 31.
Teets in view of Kapat, McArthur, Butz and Richter are silent on:
- A PID closed loop controller: a main algorithm which is responsible for controlling the engine in real-time to operate stably according to;
limit lines for acceleration and deceleration value while operating,
- A Maximum pressure Ps3 limit block: Prevents the engine from exceeding a pre-defined maximum static pressure behind the compressor;
- A Minimum pressure Ps3 limit block: Prevents the engine from violating a pre-defined minimum static pressure behind the compressor.
Almhem teaches - A PID closed loop controller (13): a main algorithm which is responsible for controlling the engine in real-time to operate stably (Figure 2 and col. 5, ll. 23-55 describe operating the engine to avoid surging and choking, i.e. operating stably),  according to;
limit lines for acceleration and deceleration value while operating (col. 5, ll. 23-55 describe setting limits to avoid surging and choking, i.e. setting limits for acceleration and deceleration),
- A Maximum pressure Ps3 limit block: Prevents the engine from exceeding a pre-defined maximum static pressure behind the compressor (claims 1 and 9 describe setting limits on the maximum and minimum pressure ratio for the compressor, which sets the maximum and minimum speed of the shaft, and thus sets the maximum and minimum pressure in the compressor);
- A Minimum pressure Ps3 limit block: Prevents the engine from violating a pre-defined minimum static pressure behind the compressor (claims 1 and 9 describe setting limits on the maximum and minimum pressure ratio for the compressor, which sets the maximum and minimum speed of the shaft, and thus sets the maximum and minimum pressure in the compressor).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify Teets in view of Kapat, McArthur, Butz and Richter’s invention to include- A PID closed loop controller: a main algorithm which is responsible for controlling the engine in real-time to operate stably according to;
limit lines for acceleration and deceleration value while operating,
- A Maximum pressure Ps3 limit block: Prevents the engine from exceeding a pre-defined maximum static pressure behind the compressor;
- A Minimum pressure Ps3 limit block: Prevents the engine from violating a pre-defined minimum static pressure behind the compressor in order to prevent surging and choking as described in col. 15, ll. 23-55.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Teets et al. (US 6,314,717) in view of Kapat et al. (US 7,338,202), McArthur (US 2009/0071754) and Butz et al. (US 2004/0056766), and further in view of Zheng et al. (US 2016/0013623), Olsen et al. (US 6,484,490) and Riley (US 4,718,229).
Regarding claim 3, Teets in view of Kapat, McArthur and Butz teach the invention as claimed and described above.  Teets further discloses The fuel pump and the oil pump: are of a type gear pump (col. 5, ll. 19-38 describe the fuel and oil pumps 36 and 50 as gerotor pumps, which use internal gears to pump the fluid), and are driven by an electric motor (see 112 section above, this limitation is assumed to refer to the electric motor recited in base claim 1. Col. 4, ll. 52-55 describe the fuel pump 36 and oil pump 50 being driven by the electric motor 52), Their flow rate can be changed by changing a control signal sent to electric motor (col. 5, ll. 10-18 describe energizing the electric motor, i.e. changing a control signal, to operate the fuel and oil pumps, i.e. changing the flow rate through the oil and fuel pumps);
- The Solenoid valves: includes a fuel valve (38); The ECU controls 3 solenoid valves (See 112 section above, for purposes of examination this limitation is assumed to mean the ECU controls the solenoids listed in claim 1.  Figure 1B shows the ECU 62 controls the fuel metering valve, and when in the system of Teets in view of Kapat, McArthur and Butz the ECU controls all of the valves on the engine), and 
McArthur teaches a lubricating oil line solenoid (paragraph 13 describes the valve 6 is a solenoid on a lubricating oil line 16) as described above.  
Teets in view of Kapat, McArthur and Butz are silent on 
- The Ignition device: has a voltage amplifying device for generating sparks, which are switched on and off via a power circuit using a semiconductor device (mosfet); 
- The Solenoid valves: includes an ignition fuel valve, a main fuel valve; The ECU controls the solenoid valves by using semiconductor components (mosfet).
Zheng teaches - The Ignition device: has a voltage amplifying device for generating sparks (paragraph 9 describes an ignition device with a voltage amplifying electrode, which creates an electrical discharge and thus a spark to start the engine), which are switched on and off via a power circuit using a semiconductor device (mosfet) (Figures 12A and 13A show the ignition device having a MOSFET for controlling ignition). 
"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
The claim would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the substitution of one known element for another (in this case substituting an ignition device with The Ignition device: has a voltage amplifying device for generating sparks, which are switched on and off via a power circuit using a semiconductor device (mosfet)) would have yielded predictable results (ignition of the fuel air mixture as described in Zheng at paragraph 9). 
Teets in view of Kapat, McArthur, Butz and Zheng are silent on - The Solenoid valves: includes an ignition fuel valve, and a main fuel valve; The ECU controls the solenoid valves by using semiconductor components (mosfet).
Teets discloses a single fuel metering solenoid valve 38.
Olsen teaches an ignition fuel solenoid valve (38, col. 5, ll. 37-38) and a main fuel solenoid valve (36, col. 5, ll. 33-34).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teets in view of Kapat, McArthur, Butz and Zheng’s invention to include The Solenoid valves: includes an ignition fuel valve, and a main fuel valve in order to provide the appropriate level of fuel with fast response time with low power consumption. 
Teets in view of Kapat, McArthur, Butz, Zheng and Olsen are silent on The ECU controls the solenoid valves by using semiconductor components (mosfet).
Riley teaches The ECU controls s solenoid valve by using semiconductor components (mosfet)  (see 112 section above, for purposes of examination, mosfet is assumed to show an example of types of solenoid valves, not limiting the solenoid to that type of solenoid.  Figure 3 shows ECU 20, which uses MOSFET T2 to control solenoid valve 30).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teets in view of Kapat, McArthur, Butz, Zheng and Olsen’s invention to include The ECU controls the solenoid valves by using semiconductor components (mosfet) (when incorporated into the system, the semiconductor components T1 and T2 of Riley are used to control each of the solenoid valves in the system) in order to take advantage of the benefits of MOSFETs for valve control, namely increased efficiency even when operating at low voltage levels and functioning at low power levels with minimal current.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741